Title: To James Madison from Edward Stevens, 14 May 1804 (Abstract)
From: Stevens, Edward
To: Madison, James


14 May 1804, Philadelphia. “I received the enclos’d Letter Yesterday, from Mr: Dewhurst, with a Request that I would forward it to you, and transmit him any Answer you may be pleas’d to make to it. While I was at Washington I took the Liberty to mention to you his Desire of being appointed Consul for the Island of St: Croix, and to recommend him to your particular Attention. Permit me now to recal him to your Recollection, and to assure you, from my Knowlege of his Talents and Integrity, that should the Appointment he solicits meet the President’s Approbation, he will render essential Services to those Citizens of the U. States who may have any commercial Transactions with the Colony in which he resides.
“Mrs. Stevens & Mrs. Yard unite with me in best Respects to Mrs. Madison.”
